Citation Nr: 0910411	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to December 
23, 1997.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
October 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted an initial disability 
evaluation for PTSD of 30 percent from August 8, 1984, with a 
70 percent rating as of December 23, 1997.

The Veteran filed his original claim for service connection 
for PTSD in August 1984.  His claim was denied by the RO in 
December 1984.  The Veteran filed an additional claim for 
service connection for PTSD in December 1997, which was 
subsequently allowed in May 2001, effective from December 
1999.  The Veteran filed a notice of disagreement (NOD) with 
the effective date of his claim, which was later changed to 
August 1984.  It was determined that the Veteran had never 
received notice of the RO's December 1984 rating decision, 
thus the Veteran's claim remained open.

The Veteran subsequently appealed the August 2003 rating 
decision and the case came before the Board in June 2005.  At 
that time, the Board granted a 100 percent rating as of 
December 23, 1997, so from that date to the present, there is 
no longer any controversy.  The Board held that the Veteran's 
30 percent disability rating for the time period prior to 
December 23, 1997, was proper.

The Veteran appealed the Board's decision and in June 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the June 2005 Board decision and remanded the 
claim.  Subsequently, in a November 2006 decision, the Board 
again held that the Veteran's 30 percent disability rating 
for the time period prior to December 23, 1997, was proper.

Once again, the Veteran appealed the Board's decision to the 
Court.  In a May 2008 Joint Motion, the parties agreed to 
vacate the Board's November 2006 decision and remanded the 
Veteran's claim.

In October 2008, the Board remanded the Veteran's claim in 
order to obtain a VA medical examination and opinion 
regarding the issue of the Veteran's unemployability prior to 
December 23, 1997.  The Veteran was afforded a VA medical 
examination in December 2008.  The Board finds the December 
2008 VA medical examiner's opinion adequately addressed the 
questions posed in the October 2008 remand.  As such, the 
Board concludes that its remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  Therefore, the Board finds that the 
aforementioned issue is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to December 23, 1997, the majority of the Veteran's 
social and occupational impairment and psychiatric 
symptomatology was due to his nonservice-connected 
personality disorder. 

3.  Prior to December 23, 1997, the Veteran's service-
connected PTSD resulted in no more than definite social and 
industrial impairment, and his service-connected symptoms did 
not result in more than occasional decrease in work 
efficiency or more than intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

Prior to December 23, 1997, the criteria for an initial 
disability evaluation in excess of 30 percent for PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (1996) 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In this case, the RO sent the Veteran a letter, dated in 
November 2003, which satisfied the duty to notify provisions 
except that it did not inform him how a disability rating and 
effective date would be assigned should service connection be 
granted.  The Veteran was provided with notice of how VA 
determines disability ratings and effective dates in a March 
2006 notice letter, after the RO had already granted service 
connection.  

Clearly, the notice letters in this case were not provided 
until after the Veteran's initial service connection claim 
was adjudicated.  Ordinarily, failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary then has the 
burden to show that this error was not prejudicial to the 
Veteran.  Id., at 889.  In order to demonstrate that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating- 
that is, the Veteran's claim had already been more than 
substantiated.  As was noted above, when a claimant then 
disagrees with VA's initial determination as to either the 
disability rating or effective date assigned, other statutory 
and regulatory provisions, particularly 38 U.S.C.A. §§ 
5104(a), 7105(d)(1), and 5103A, are in place requiring VA to 
assist and advise a claimant throughout the remainder of the 
adjudication process.  The Court has held that once a claim 
has been proven and service connection granted (with a 
corresponding disability rating and effective date assigned), 
the claim has been substantiated and the claimant has been 
provided a meaningful opportunity to participate effectively 
in the processing of his or her claim.  See Dingess, 19 Vet. 
App. at 491.

Prejudice has not been shown in this case.  Neither the 
Veteran nor his attorney have argued that the failure to 
provide proper VCAA notice prior to adjudication of the claim 
somehow affected the fairness of the following proceedings.  
Moreover, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claim following the November 2003 notice letter in a March 
2004 statement of the case (SOC), and there was 
readjudication of the claim following the 2006 Dingess letter 
in a December 2008 supplemental statement of the case (SSOC).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing errors did not affect the essential fairness of the 
adjudication.

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, VAMC treatment records, Social Security 
Administration (SSA) records and private treatment records 
pertinent to the years after service are on file.  

Although the Veteran referred to employment records in a 
November 2008 letter to his attorney, the Board finds that 
such records are not relevant to the Veteran's claim.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  In this regard, the Veteran 
contends in the November 2008 letter that his employment 
records would show the number of days he missed from work and 
school.  In this case, the Board concedes that the Veteran 
experienced social and occupational impairment prior to 
December 23, 1997.  Accordingly, what is "of consequence" 
in this case is whether the Veteran's social and occupational 
impairment prior to December 23, 1997 was caused by his PTSD 
as opposed to his other nonservice-connected psychiatric 
disorders.  There is no indication in the record that the 
identified records would include any such information.  
Therefore, remanding the case to obtain such records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

In addition to obtaining all relevant medical records, VA 
afforded the Veteran VA examinations in September 1984, 
November 1998, May 1999, March 2000, July 2003 and December 
2008 to evaluate his PTSD.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's service-connected PTSD is 
evaluated under Diagnostic Code 9411.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including, 
effective November 7, 1996, the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

VA's Office of General Counsel (OGC) has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the Veteran all due consideration, will apply the old 
criteria, prospectively.

Throughout the adjudication of this claim, the RO considered 
both the old and the new regulations, and the new rating 
criteria were provided in the October 2003 SOC.  Therefore, 
there is no prejudice to the Veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 30 
percent disability where the Veteran demonstrates definite 
inability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment. 

A 50 percent disability rating may be assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 70 percent disability rating may be assigned where there is 
a severe inability to establish and maintain effective or 
favorable relationships with people; the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  See Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  Thereafter, VA's OGC issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term "considerable," the criterion for 
a 50 percent evaluation, was to be construed as "rather 
large in extent or degree."  See VAOPGCPREC 9-93.  The Board 
is bound by this interpretation of the terms "definite" and 
"considerable."  See 38 U.S.C.A. § 7104(c).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 
100 percent disability rating (1) where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or (2) 
where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
appellant was demonstrably unable to obtain or retain 
employment.  Id.  Each of these three sets of criteria is an 
independent basis for grant of a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the Veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a Veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  See Johnson v. Brown, 7 Vet. 
App. at 97; see also Norris v. West, 12 Vet. App. 413, 418-19 
(1999).  However, 38 C.F.R. § 4.16(c) is not for application 
in this case, as the evidence does not support a 70 percent 
disability rating, as discussed in more detail below.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The amended formula replaced the general rating schedules for 
psychotic disorders, organic mental disorders, and 
psychoneurotic disorders where disability evaluations were 
assigned based on classification of the claimant's social and 
industrial impairment, due to the mental disorder, as total, 
severe, considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualify the claimant for a higher disability evaluation than 
assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent evaluation is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  See 
VAOPGCPREC 10-95.  Unfortunately, in this case, there are no 
notations of a GAF score for the time period in question, and 
the Board is unable to speculate.

In this case, the Veteran contends that he is entitled to a 
disability rating in excess of 30 percent for his PTSD from 
August 8, 1984 to December 22, 1997.  This does not mean, 
however, that records for treatment prior to August 1984 or 
since December 1997 are irrelevant.  VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The Board has reviewed all the evidence in the Veteran's 
claims folders, consisting of VA outpatient treatment 
records, private treatment records, VA examinations, Social 
Security Administration (SSA) records and the Veteran's 
contentions.  Having reviewed the four volumes of the 
Veteran's claims file, there is no need to discuss most of 
the pre August 1984 or the post December 1997 treatment for 
the simple reason that none of these medical records (with 
the exception of the July 2003 and December 2008 VA 
examination/opinions) concern symptomatology from the 
Veteran's PTSD or the severity of this condition during the 
relevant time period.  Cf. McGrath v. Gober, 14 Vet. App. 28, 
35 (2000) (. . . the date the evidence is submitted or 
received is irrelevant when considering the effective date of 
an award.)

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the Veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  There is much 
medical evidence concerning the Veteran's psychiatric 
disability after December 1997 (VA outpatient treatment 
records, reports of VA examinations, and documents and 
evaluations in connection with a 1998 review of the Veteran's 
disability benefits by SSA).  Since none of this evidence - 
again, with the exception of the July 2003 and December 2008 
VA medical opinion - concerns the severity of the Veteran's 
psychiatric disability prior to December 23, 1997, it will 
not be discussed herein.  The Board notes in the February 
2006 brief to the Court, the Veteran's attorney referenced 
evaluations in 1998 and findings therein; however, since that 
evidence has no bearing on the severity of the disability 
between the relevant dates, there is no need to discuss it.

To summarize the medical records for treatment received prior 
to August 9, 1984, the Veteran expressed many complaints 
similar to the ones described below, and did receive 
inpatient and outpatient psychiatric treatment, with varied 
diagnoses, such as paranoid schizophrenia, generalized 
anxiety disorder, histrionic personality disorder, and PTSD.

In a September 1984 letter from G.M.K., Ph.D., it was noted 
that the Veteran had a high degree of irritability, as well 
as an explosive temper, which he claimed was exacerbated by 
job stress.  He reported a sense of discouragement, 
depression and diminished interest in the usual activities of 
daily living.  An unstable work history was noted.  There was 
also a sense of detachment or estrangement from others.  Dr. 
G.M.K. diagnosed PTSD.

Upon VA examination in September 1984, despite the Veteran's 
complaints of anger and resentment since Vietnam, the 
diagnosis was generalized anxiety disorder.  It was noted 
that he lived with a roommate, but stated he had no close 
friends.  The only notation on the psychiatric examination 
not completely normal was his inability to interpret a 
proverb.  Other than that, he was appropriate, logical, 
coherent, and oriented.  His degree of impairment was 
moderate.

The Veteran was evaluated by Dr. N.K. for the SSA in 
September 1984, with diagnosis of manipulative personality.  
The Veteran was not especially clean, was very belligerent, 
hostile and loud, but not frightening.  Although the Veteran 
had many complaints about Vietnam and his perceived 
mistreatment, Dr. N.K. noted that the Veteran was aware of 
his anger, which had been going on for many years, and that 
he yelled when he did not get his way.  Although he was 
hostile, the Veteran's intelligence was better than average, 
and it appeared to the doctor that he was "making" himself 
obnoxious.  The Veteran expected someone to take care of him 
simply because he was in Vietnam.  The Veteran's claim for 
benefits was initially denied in November 1984, and the 
notification letter stated that although the medical evidence 
showed the Veteran sometimes experienced periods of 
irritability and depression, there were no signs of a severe 
mental illness.  Most of the time, the Veteran was able to 
think clearly and carry out his normal activities.

In January 1986, Dr. W.S. evaluated the Veteran for SSA and 
diagnosed atypical personality disorder and dysthymic 
disorder.  Dr. W.S. stated the Veteran did not mention any of 
the subjective symptoms that would fulfill diagnosis of PTSD.  
The Veteran complained that he was unable to function around 
people and that he had problems with anger and stress.  He 
reported socializing only with his roommate and immediate 
family.  He enjoyed traveling and had taken some trips 
recently to visit family members.  He was irritable upon 
examination, but oriented, cooperative, and articulate.  
Since the Veteran could not meet the demands of unskilled 
work, his SSA claim was allowed, based on personality 
disorders.

The SSA evaluation dated in October 1987 noted that the 
Veteran reported having problems with communicating with 
family members, neighbors, friends, co-workers and employers.  
Although it was noted that he stayed away from people, it was 
also noted that he had just visited his father out-of-state 
for two weeks and his "roommate" accompanied him to the 
evaluation.  His behavior was appropriate, and he was 
pleasant, friendly, and cooperative.  There was no impairment 
of thought or speech.  There was no evidence of psychosis; 
there was evidence of a personality disorder with depression, 
insomnia, and suicidal ideations.  A diagnosis of atypical 
impulse control disorder, history of PTSD (emphasis added) 
was shown.  The SSA evaluation in December 1987 also noted 
that the Veteran was withdrawn and reported an increased 
sense of discouragement, depression and diminished interest 
in activities of daily living.  He stated that he stayed away 
from people and was very isolated.

In July 2003, a VA physician examined the Veteran and 
reviewed the evidence of record.  As for the August 1984 
diagnosis of PTSD by Dr. G.M.K., the VA examiner stated the 
report did not fulfill the criteria for diagnosing this 
condition because the symptoms listed did not fulfill the 
diagnostic criteria of DSM-III.  The examiner concluded that 
although PTSD was mentioned in the past, none of those 
reports described the necessary number of symptoms to 
establish such a diagnosis.  The examiner continued that the 
symptoms mentioned in those reports could be symptoms of 
PTSD, but could also be symptoms of other psychiatric 
disorders.  The examiner did not feel PTSD was properly 
diagnosed for the first time until November 1998.  As for 
whether the PTSD rendered the Veteran unemployable, the 
examiner stated that the Veteran has a number of psychiatric 
conditions that would render him unemployable ever since 
1984.  However, in his opinion, the PTSD symptoms were 
present and rendered the Veteran unemployable only from 1998.

After further review of the medical evidence, an addendum to 
the VA examination report was provided in August 2003.  The 
examiner wished to change his original opinion, cited in the 
July 2003 VA examination report, concerning the diagnosis of 
PTSD.  The examiner reviewed Dr. G.M.K.'s August 1984 report 
again and noted the documentation of the Veteran's guilt and 
intensification of symptoms by exposure to events that 
symbolized the traumatic event, which were sufficient to 
diagnose PTSD.  However, the examiner noted that the 
Veteran's symptoms of PTSD waxed and waned, which could 
account for the varying diagnoses that the Veteran had 
received.  In other words, at certain times there were other 
diagnoses that were more prominent; the PTSD symptoms were 
not as prominent, and possibly subclinical.  The PTSD 
symptoms became much more prominent around the time of the 
diagnosis in 1998.  

However, the Board finds that the July 2003 VA examination 
and the August 2003 addendum contain contradictory findings 
with regard to the issue of the Veteran's unemployability 
from 1984 to 1998.  In this regard, as noted above, in the 
August 2003 addendum, the examiner stated that the Veteran 
had major psychiatric problems that were independent of PTSD 
that were more likely to have been the predominant 
contributors to unemployability.  The examiner continued that 
PTSD, although present at times, was not diagnosable at other 
times when the Veteran was not able to maintain employment, 
indicating that the PTSD symptoms were not the cause of 
unemployability during those times.  However, the examiner 
also stated that based on the information available to him, 
he could not say that the PTSD symptoms have not been the 
primary cause for his unemployability since June 1985.

Accordingly, the Board remanded the Veteran's claim for a 
more thorough VA medical examination and opinion without 
resort to speculation in October 2008.  A December 2008 VA 
examination and opinion were obtained.  At that examination, 
the Veteran's claims file was reviewed, including an 
extensive review of the Veteran's past medical records, to 
include the August 1984 treatment note from Dr. G.M.K., which 
diagnosed PTSD, and the September 1984 SSA evaluation by Dr. 
N.K.  The examiner further noted that the January 1986 
evaluation by Dr. W.S. gave insufficient symptom reporting to 
confirm a diagnosis of PTSD.  He also stated that the August 
1987 treatment note did not list the necessary required 
criteria to render a diagnosis of PTSD.  Similarly, the 
October 1987 treatment note contained insufficient symptoms 
to confirm a diagnosis of PTSD.  However, the examiner 
reported that the November 1998 VA examination clearly 
documented the necessary symptoms to establish a diagnosis of 
PTSD meeting the DSM-IV criteria.  

The examiner opined that the Veteran's personality disorder 
was profound in severity, and the evidence of record 
suggested that this had been the factor that had led to his 
unemployability prior to 1997.  The Veteran had been 
documented to exhibit a plethora of diagnoses prior to 1997 
that included a host of different personality disorders, 
schizophrenia, etc.  At other times, he was diagnosed with 
somatization or conversion symptoms.  Based upon the review 
of the documents and history, the examiner stated that the 
pattern of symptoms did not become as prominent until around 
1998 for PTSD.  The examiner continued that prior to 1998, 
the Veteran's personality disorder symptoms were the cause of 
his impairment for being unemployable, and not his PTSD.  

Thus, in considering the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial disability evaluation 
in excess of 30 percent for his PTSD for the period from 
August 8, 1984 to December 23, 1997.  In this regard, during 
that time period, the Veteran's PTSD has not been shown to 
result in his ability to establish or maintain effective or 
favorable relationships with people as considerably impaired; 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

Initially, the Board notes that from merely looking at the 
symptoms reported above (for example - anger, irritability, 
difficulty dealing with stress, some isolation, difficulty 
retaining employment, etc.), it would appear, at first 
glance, that the Veteran's condition was more than moderately 
disabling, as reflected by the 30 percent evaluation 
assigned, including a rather significant level of 
occupational impairment.  It also could be argued that the 
evidence shows at least considerable impairment in the 
Veteran's ability to establish and maintain effective 
relationships with people, as evidenced by his subjective 
complaints of isolation.  However, the determinative question 
in this case is whether the Veteran's complaints and 
resulting social and occupational impairment were due to his 
service-connected PTSD or his nonservice-connected 
psychiatric and personality disorders.  In deciding this 
question, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value. 

When it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, 
the Veteran has been diagnosed with several other psychiatric 
and personality disorders, such as paranoid schizophrenia, 
generalized anxiety disorder, atypical depression, histrionic 
personality disorder, atypical personality disorder, 
dysthymic reaction, conversation disorder, alcohol 
dependence, atypical impulse control disorder and 
bereavement.  This case is distinguishable from Mittleider 
because the December 2008 VA examiner clearly opined that the 
Veteran's personality disorder was profound in severity, and 
that the evidence suggested that this had been the factor 
that led to his unemployability prior to 1997.  The December 
2008 VA examiner continued that based upon review of the 
documents and history, the pattern of symptoms did not become 
as prominent until around 1998 for PTSD.  The examiner 
continued that prior to 1998, the personality disorder 
symptoms were the cause of his impairment for being 
unemployable, and not his PTSD.  

The Veteran was found totally disabled by the SSA as of 1984 
or 1985.  As such, the Veteran argues that he should receive 
total disability benefits from VA as well.  However, although 
VA is required to consider SSA's findings, VA is not bound by 
their conclusions.  Adjudication of VA and SSA claims are 
based on different laws and regulations.  See, e.g., Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 
456, 461 (1992).  The law requires VA to make an independent 
analysis and determination.  As such, VA is not able to 
consider all the disabilities from which the Veteran suffers 
in making a PTSD disability evaluation.  In this regard, the 
award of disability benefits from SSA was based not on PTSD, 
but solely on nonservice-connected personality disorders.  
Thus, in determining the proper disability rating for the 
Veteran's service-connected PTSD, VA is only evaluating the 
severity of the psychiatric symptoms from that condition.  

In this case, there is no reason to question the opinion of 
the December 2008 VA examiner.  Unlike the July 2003 VA 
examination report and addendum, which contained 
contradictory findings with regard to the issue of the 
Veteran's unemployability from 1984 to 1998, the December 
2008 VA examination report provides a sound conclusion that 
prior to 1998, the Veteran's unemployability was related to 
his nonservice-connected personality disorder.  The December 
2008 VA examiner completely reviewed the record, identifying 
and discussing specific psychiatric evaluations during the 
period in question.  He gave reasons for his opinion, 
including that the Veteran's personality disorder was 
profound in severity, and that the evidence suggested that 
this led to his unemployability prior to 1997.  He also 
stated based on a review of the record, the pattern of 
symptoms for PTSD did not became as prominent until 1998, and 
that prior to this, his personality disorder symptoms were 
the cause of his impairment, not his PTSD.  

As for the Veteran's subjective complaints during this time 
period, the Board finds that the Veteran's statements are not 
entirely credible.  In this regard, it is the responsibility 
of the Board to assess the credibility and weight to be given 
to the evidence of record.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board has considered the Veteran's contentions to the 
effect that he experienced symptoms as a result of his PTSD.  
However, the Board points out the medical evidence suggesting 
that the Veteran "made" himself appear obnoxious and that 
he had a manipulative personality (i.e., exaggerated the 
extent of his psychiatric impairment).  Furthermore, although 
the Veteran may be competent to report his symptoms, see 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), he is not 
competent to attribute such symptoms to his service-connected 
psychiatric disorder, as opposed to other conditions.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Veteran's statements 
attributing his symptoms to his PTSD do not constitute 
competent medical evidence on which the Board can base its 
findings on the nature and severity of his service-connected 
PTSD as opposed to his other nonservice-connected psychiatric 
disorders. 

Turning to the applicable rating criteria, for a rating 
excess of 30 percent, the rating criteria in effect prior to 
November 7, 1996 required considerable (or greater) social or 
industrial impairment due to the service connected 
psychiatric disorder.  Prior to December 23, 1997, there is 
no persuasive medical evidence showing rather large (or 
greater) impairment due solely to the Veteran's service-
connected PTSD.  In this regard, although Dr. G.M.K. 
diagnosed PTSD and attributed the Veteran's symptoms solely 
to this disorder in August and September 1984, the Board 
finds that this lone treatment note is inconsistent with the 
numerous other treatment notes of record, which attributed 
the Veteran's symptoms to his various other psychiatric 
disorders.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, which includes 
medical evidence.  Provided that a medical opinion offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Accordingly, the Board affords more 
weight to the other medical evidence of record, to include, 
the September 1984 VA examination, the September 1984 SSA 
evaluation, the January 1986 SSA evaluation, the October 1987 
SSA evaluation, and the December 2008 VA examination, than to 
the August and September records from Dr. G.M.K.  In this 
regard, various treating physicians throughout the appeal 
period have all, independently, attributed the Veteran's 
psychiatric symptoms to his other psychiatric disorders and 
not to his PTSD, for the period prior to December 23, 1997.  
As such, the Board finds that the August 1984 treatment notes 
and the September 1984 letter from Dr. G.M.K. are of 
diminished probative value because they are not supported by 
the other medical evidence of record.  

Moreover, prior to December 23, 1997, the evidence of record 
clearly establishes that the Veteran was able to establish 
and maintain effective relationships.  In this regard, he had 
a long-term relationship with an individual for 20 years, 
until that person died in 1997, and he reported that he liked 
to travel, making trips specifically to visit his family 
members.  

Under the rating criteria in effect on and after November 7, 
1996, the Veteran's service connected PTSD does not reflect 
symptoms of reduced reliability and productivity prior to 
December 23, 1997.  As discussed above, the Veteran was not 
shown to have difficulty in establishing and maintaining 
social relationships, as evidenced by his 20 year 
relationship and travels to visit his family.  In addition, 
as was also noted above, his occupational impairment was 
clearly attributed to his profound personality disorder by 
the December 2008 VA examiner, and as such, he was not shown 
to experience difficulty in establishing and maintaining work 
relationships due to his PTSD.  The record does not reflect 
that the Veteran had panic attacks more than once a week, 
impairment of memory, impaired judgment, speech or abstract 
thinking, disturbances of motivation or mood, etc.  In fact, 
almost every single examination report stated that he was 
coherent and oriented, and to the extent that he experienced 
mood disturbances, such as irritability and anger, those 
symptoms have not been attributed to his PTSD.  His speech 
was also consistently normal, and there was no evidence of 
any thought disorder.  

Thus, prior to December 23, 1997, the Board concludes that 
the Veteran's overall level of disability more nearly 
approximates that consistent with a 30 percent rating.  
Although the Veteran experienced some symptoms that were 
consistent with a higher rating, namely his severe 
occupational impairment, as well as his anger, irritability 
and inability to cope with stress, as was noted above, the 
most competent, persuasive medical evidence of record 
attributes these symptoms to his profound personality 
disorder.  Thus, in evaluating all of the evidence of record, 
the Board finds that prior to December 23, 1997, the 
Veteran's PTSD symptoms more nearly approximated moderate 
social and occupational impairment, or a 30 percent 
disability evaluation pursuant to both the "old" and "new" 
rating criteria.  See Diagnostic Code 9411 (1996) (2008).

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no further staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that a 30 percent evaluation is appropriate and that there is 
no basis for awarding a higher evaluation for PTSD at any 
point prior to December 23, 1997.  38 C.F.R. §§ 4.125 and 
4.130, Diagnostic Code 9411.

Thus, as the criteria for a disability evaluation in excess 
of 30 percent for service-connected PTSD have not been met 
prior to December 23, 1997, the appeal is denied.  In 
essence, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for PTSD at any point 
during the instant appeal period.  Since the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an evaluation in excess of 30 percent for any 
portion of the appeal period.




ORDER

Prior to December 23, 1997, entitlement to an initial 
evaluation in excess of 30 percent for service-connected PTSD 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


